Per Cur.

There can be no reason for ordering a new trial • in ejectment in favour of the defendant, which does not hold in favour, of the plaintiff; and in fact this court has already ordered two new trials, where the verdict has been for the defendant against evidence and the court’s direction, one in the case of Robinsons’ lessee v. Cherry, for lands in Bedford county; the other*
*-|g1 *It was shewn on the. trial, that the plaintiffs had -■ the clear legal title. The governor would not go on with the original grant, upon Morrow’s being charged with the murder of certain friendly Indians on Middle creek, until he had acquitted himself of the charge. In consequence
Mr. Smith pro quer. Mr. Bradford pro def.
hereof, his name was struck out, at a general meeting of his brother officers. Taking it in the strongest point of view, he had paid no more than 16s. If an injury was done him by the governor, his remedy was confined to him alone. Morrow never tendered his money, filed a caveat in the office, or took any decisive step in the business, until the whole matter was concluded. Jacob Kern obtained the patent; he sold to John Witmer, and he to the lessors of the plaintiff for large valuable considerations, without notice.
The case appears proper for re-examination.
The verdict was had against the court’s direction. The legal title is in the plaintiffs. There is great equity against the defendants, and little or none for them. ■ Under these circumstances, on decided grounds of law and equity, we award a new trial, on payment of costs.

The name of this case cannot now be ascertained. Ed.